106 F.3d 391
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kevin SILER, Plaintiff--Appellant,v.Eugene NUTH, Warden, M.C.A.C.;  Richard Lanham, Commissionerof Correction;  Archie Gee, Defendants--Appellees.
No. 96-7411.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 9, 1997.Decided:  Feb. 5, 1997.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M.J. Garbis, District Judge.  (CA-96-323-MJG)
Kevin Siler, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Glenn T. Marrow, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's orders denying relief on his 42 U.S.C. § 1983 (1994) complaint and motion under Fed.R.Civ.P. 60(b).  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Siler v. Nuth, No. CA-96-323-MJG (D. Md. Aug. 12, 1996;  Sept. 20, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.